Title: To Benjamin Franklin from ——— Le Carpentier, with Franklin’s Note for a Reply, 15 June 1784
From: Le Carpentier, ——
To: Franklin, Benjamin




Monsieur
ce 15 juin 1784

Jai lhonneur de vous envoyer mon Specifique contre la gravelle. Jose vous le repeter, d’apres les guerisons quil a operé, vous ne courés aucun risque d’en faire usage. Vous voudrés bien, Monsieur, pendant le tems que vous le prendrés, ne point manger de Salade Surtout le Soir Si vous Soupes, vous interdire le Laitage, non pas deux cuillerées de Lait dans votre Thé, mais fromage a la crême et meme crêmes faites avec le Lait, Si vous pouviés interdire les Epices a votre cuisinier les choses n’en vaudroient que mieux. Mais Surtout, monsieur, point de choses echauffantes, du reste vivés comme il vous plaira, mon Specifique n’exige aucun regime gênant. Faites Surtout le plus d’usage que vous pouvés d’oignons; et Soyés persuadé que cest avec connoissance de cause que jai lhonneur de vous parler; comme vous m’aves fait lhonneur de me dire que vous ne buviés point de vin, il n’y auroit rien d’extraordinaire, quand vous vous trouveriés un peu Etonné apres avoir pris la dose que je vous indiquerai, cela est arrivé a toutes les personnes qui en ont fait usage. Si vous vous determinés a le prendre, ce que je Souhaite extremement, je vous prie de vouloir bien me le faire Savoir, jaurai lhonneur de me transporter ches vous et de Suivre le traitement qui nest pas difficile et qui m’est parfaitement connu par experience
Je Suis avec Respect Monsieur Votre tres humble et tres obeissant Serviteur

Le Carpentierquay de Bourbon isle St Louis no 17




Rx deux Livres doignons Blancs depouillés de leur Pellicule, coupés les en tranches minces; prenés une livre de Sucre Rapé, faites alternativement un lit doignons et un lit de Sucre tant que vous aurés de lun et de lautre dans la Bassine d’un alembic, jettés dessus une Pinte de vinaigre blanc, procedés a la distillation, et reservés la liqueur dans un Vaisseau bien fermé
La dose est pour un adulte dune cuillerée dans un petit Verre de vin Blanc. Deux heures apres on peut dejeuner comme a l’ordinaire, il est mieux de le prendre dans le lit.
Mr Moret apothicaire rue St martin vis avis la Rue jean-Robert fait fort bien ce Sirop et l’a fait pour les personnes a qui je l’ai conseillé a Paris

 
Endorsed: Express my thankful Acknowledgements to M. Carpentier for his Goodness in sending me his Receipt. I have not yet determined to take any Remedies. When I am, I will acquaint him.
